Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
The Applicant argues that Henry does not make obvious “an overlap ratio ro being a ratio of a length by which two of the through-holes adjacent to each other in the cutting direction overlap each other in the cutting direction to the focus diameter d meets a predetermined range.”  With emphasis on “focus diameter d”.
In Figure 5 and the paragraph below Figure 5 Henry teaches a range of overlap ratios and determines that it is a more efficient means of material removal.  It is the Examiner’s understand that the limitation in question is the basic definition of overlap ratio (See Marczak et al (page 577m Figure 1) and Wan et al (page 556, first paragraph of section 2.2)).  The Applicant repeatedly emphasizes “focus diameter d”, but even in their specification (paragraph 0052 of their PGPub) they say the focus diameter d is the same as the diameter of the formed through hole.  So even if the Applicant was trying to indicate that something was special regarding the “focus diameter d”, their own specification says otherwise.  The Applicant has not shown how or why (beyond just stating Henry does not teach) that the overlap ratios and motivation taught by Henry are incorrect.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743